R-630




Hon. T0 B, Warden, Member      Opinion No, V-310
State Board of Control
Austin, Texas                  Re : Authority of the
                                    Board of Control
                                    to collect for
                                    maintenance of
                                    non-indigentpa-
                                    tients at Texas
                                    ConfederateHome
                                    for Men,
Dear Sir:
          Your letter to us states that a patient was
admitted to the San Antonio State Hospital on February
24, 1897; and that on May 24,,1943, this patient was
transferredfrom the San Antonio State Hospital to the
Texas ConfederateHone for Men, with a diagnosis of se-
nile dementia, We are advised that he is not a Confed-
erate Veteran, You desire to know whether the State of
Texas is entitled to be reimbursed for his board, main-
tenance, and treatment,
         Our State Constitution,Article III, Section
51;amended in 1928, in part reads as follows:
         "The Legislature shall 0 0 0 grant
    aid for the establishmentand maints-
    nance of a home ror said (Confederate)
    soldiers and sailors, their wives and
    widows and women who aided in the COn-
    federacy, under such regulationsand
    lllnitationsas may be provided by law;
    prriviaddthe Legislature lray provide
    for husband'andwire to remain to ether
    in the home," (Underscoringours7 o
            Article 3196e, v. C. s.$ reads in part as tol-
lows:
         "aaction 1. Patid     mnittsa  to
    dtate hospitels end State peychopathic
    hospitals shell be oi two classes, to-
    wit:
Hon. ,T. B, Warden, Page 2, V-310


          "Indigentpatients;
          "Non-indigentpatients;
          "Indigentpatients are those who
     possess no property of any kind nor
     have anyone legally responsiblefor
     their support, end who are unable to
     reimburse the State, This class shall
     be supported at the expense of the
     State.
          "Non-indigentpatients are those
     who possess some property out of which
     thr State may be reimbursed,or who
     have someone legally liable for their
     support. This class shell be kept and
     maintained at the expense of the State,
     as in the first instance, but in such
     cases the State shall have the right
     to be reimbursed ror the support, main-
     tenance and treatment of such patients.
          "Sec. 2. Where the,patient has no
     sufficientestate of his own, he shall
     be maintained at the expense;
          nor the husband or wire or such
     persons if able to do so;
          *Or the rather or mother or such
     person, if able to do so."
           The 48th Legislature (1943),Regular Ses-
sion, page 18, Chapter 16, provided for the immedi-
ate admission into the Texas ConfederateHome for Men
at Austin, or senile persons now or hereafter admit-
ted to a State Hospital or froa any county in Texas,
provided they are transferred there by the State Board
or Control. The pertinent parts of said Act, whloh
is codiriea in Vernon's Civil Statutes as Artiole 3216a
are as rollows:
         "Section 1. That all eligible Con-
    federate Veterans hereafter making ap-
    plication ror admission to the Tex6s Con-
    federate Home fo,r Men at Austin, Texas,
    be given priority of admission, and the
    State Board or Control, shall rrso.rve
Hon, T, B, Warden, Page 3, V-310


    surrioient space, at all times, for their
    admission and maintenanceand they, to-
    gether with all ConradorateVeterans now
    maintained in aaid home, and all senile
    persona to be transf’erredto said home
    shall be segregatedand be maintained in
    said home,
         veto 2. The Superintendentof any     G   .,+;,:
                                                     ,'E
    State Hospital is hereby authorized,upon
    reoaipt of a written order from the State
    Board of Control, to transfer rrom said
    Texas Hospital to the Texas Confederate
    Home for Men at Austin, Texas9 any senile
    patient now being maintained in seid hos-
    pital, or hereafter admitted thereto, and
    to relinquish custody of said senile pa-
    tient, and custody of said petiant is
    hereby placed in the Confederate Home for
    Man at Austin, Texas,
         "Set, 3, The Utate Board of Control
    dhall have the right to cause to be ad-
    mitted to the Texas ConfederateHome ror
    Men at Austin, Texas, any senile aged per-
    son after such parson has been duly ad-
    judged insane, upon receipt of the oorti-
    riea transcript of such proceeding in
    the manner required by law,
         T9eco l+o The Superintendentof the
    Texas ConfederateHome for Men et Austin,
    Texas, maye upon the recommendationof
    the ohief physician employed at suoh in-
    stitutions &rant eny senile patient oon-
    rimed thorsfn a rurlough or diSCher   in
    the same manner fn which such senile pa-
    tients are now released rrom State Hos-
    pitels,
           Wet, 5. The Texas Conrederate
    Home for Men at Austin, Texas, shall nev-
    er be oonsidereda omstodial institution
    in so rar as the laws2 rules and regula-
    tions governing such institutionsaffeat
    OonfederateVeterans9 but shall be and
    is hereby made a custodialinstitution
    ror senile patients,
Hon. T. B. Warden, Page 4, V-310


          eSecp 6. The preceding provisions
     of this Act are cumulative of existing
     law governing the Texas ConfederateHome
     for Men, and 1.tis the legislativein-
     tent that suoh home revert to the pur-
     poses for which it had been heretofore
     dedicated,when other faoilities for
     the care of the seniled aged patients,
     contemplatedby this Aot, are provided.*
          A hospital is an institutionfor the reoep-
tion, care and medical treatment of the sick or in-
jured; and a psychopathichospital is an institution
to treat and care for persons afflicted with mental
disorders, %enileW pertains to, or is characteris-
tie or, or is oeu8iedby old age.
           The Legislatureby enactingArticle 3216a
specificall made the Texas ConfederateHome for Men
at Austin, gexas, when used as authorized by this stet-
ute, “a custodial institutionfor senile patients* (Sec-
 tion 5) and authorizes the Superintendentthereof to
grant "any senile patient confined therein a furlough
or discharge in the same manner in which such senile
patients are now released from State hospitals," (Sea-
tion 4). Thus, the Texas ConfederateHome for Men at
Austin, Texas, when serving as a custodial institution
ror senile patients is a State hospital or a State psy-
ohopathichospital, and therefore, suoh patients in
the ConfederateHome, who do not qualify as Confede~r-
ate Veterans, come within the purview of Article 3196a,
v* c, 9. If the State of Texas is entitled to be re-
imbursed for the cere and treatment of such a patient
at any other State hospital or State psychopathichos-
pital under Article 3196e, V. C. S., then, in our opin-
ion, the State Board of Control may require reimburse-
ment for board, maintenance. and treatment of such
non-indigentpatients at the Texas ConfederateHome for
Men.
                         SUMMARY
         Article 3216a, V, 0, gir authorizes
    the additional use of the Texas Gonreaer-
    ate Home for Men at Austin, Texas, as a
    custodial institutionror senile patients
    who are not ConfederateVeterans, and the
    State Is due reimbursement,for board, main-
    tenance, and treatment of such patients who
.




    Hon. T, B. Wardm,   Page 5, V-310


         am non-indlgpntwithin that classifica-
         tion uder Article 3i96a, Te C. S,
                              Yours very    tru$y
                          AlTORNEYGENBHAL     OFTPXAS



                                           Darid Wuntch
                                             Assistant.




                          ATTORNEY tZN%FtAL. -